Dismissed and Memorandum Opinion filed August 29, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-00669-CV

                    IN RE A RED MALE PIT BULL MIX


               On Appeal from the County Court at Law No. 1
                            Bell County, Texas
                      Trial Court Cause No. 87148

                         MEMORANDUM OPINION

      Appellant appeals an order authorizing the euthanasia of her dog, King.
During the pendency of this appeal, King was euthanized pursuant to an order in a
separate criminal proceeding. When King was euthanized a case or controversy
ceased to exist in the current proceeding. See Williams v. Lara, 52 S.W.3d 171,
184 (Tex. 2001) (“[i]f a controversy ceases to exist—the issues presented are no
longer ‘live’ or the parties lack a legally cognizable interest in the outcome—the
case becomes moot.”). The facts of this case do not fall under recognized
exceptions to the mootness doctrine, including the “capable of repetition, yet
evading review” exception. See Gen. Land Office v. Oxy U.S.A., Inc., 780 S.W.2d
569, 571 (Tex. 1990). King was euthanized pursuant to a valid order of euthanasia
in a separate proceeding from the one below. Appellant’s failure to perfect her
appeal from that order in that separate criminal proceeding prevented its review.

      We lack subject matter jurisdiction over this appeal and for that reason we
order it dismissed. See Tex. R. App. P. 42.3(a).

                                  PER CURIAM



Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2